 RYDER STUDENT TRANSPORTATION371Ryder Student Transportation, Inc. and Teamsters,Chauffeurs, Warehousemen & Helpers, LocalUnion 542, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, AFL•CIO.Case 21-CA-26351November 21, 1989DECISION AND ORDERBY MEMBERS CRACRAFT, HIGGINS, ANDDEVANEYOn April 13, 1989, Administrative Law JudgeJoan Wieder issued the attached decision TheGeneral Counsel filed exceptions and a supportingbrief The Respondent filed, cross-exceptions and asupporting brief, as well as a brief in opposition tothe General Counsel's exceptions 1The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs 'and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe Respondent is alleged to have violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union as the certified bargaining rep-resentative of the Respondent's employees em-ployed at the Alpine Union School District inAlpine, California 2 The Respondent admits that it'Attached to the Respondent's bnef in opposition to the GeneralCounsel's exceptions is a document entitled 'Proposed Agreement,"which purports to be a collective-bargaining agreement entered Into be-tween the Respondent and the Union on February 17, 1989, covering theSan Diego employees The Respondent requests that the Board reopenthe record and receive the alleged agreement Into evidence The Re-spondent also filed a separate motion to reopen the record for the pur-pose of introducing into evidence a letter from an Alpine employee, ac-companied by a petition purportedly signed by 14 other Alpine employ-ees, suggesting that they no longer wish to be represented by the UnionThe individual letter, as well as the petition purportedly signed by the 14Alpine employees, is dated May II, 1989 Both of the Respondent's mo-tions concern events occurring after the close of the hearing, whichwould not alter the result in this case even assuming arguendo that thefacts alleged by the Respondent are true Therefore, the motions do notprovide a proper basis for reopening the proceeding See PresbyterianHospital, 285 NLRB 935 (1987), K & E Bus Lines, 255 NLRB 1022(1981) Accordingly, the Respondent's motions to reopen the record forthese purposes is deniedThe Respondent also filed a motion to stnke the General Counsel'sbrief in support of exceptions alleging, as grounds therefor, that the brieflacks the specificity required under Sec 102 46(c)(2) of the Board'sRules Having duly considered the matter, we find the General Counsel'sbrief to be in compliance with the Board's Rules and Regulations, asamended, and, accordingly, deny the Respondent's motion to strike theGeneral Counsel's brief2 The Union was certified by the Board on August 3, 1988, in Case 21-RC-18170 as the exclusive bargaining representative of all full-time andregular part-time employees, including drivers and dispatchers, employedby the Respondent at its facilities in San Diego and Alpine, CaliforniaAlthough the complaint alleges that the Respondent refused to bargainwith the Union concerning both the San Diego and Alpine employees,has refused to bargain with the Union concerningits Alpine employees, but denies that its conduct inthis regard is unlawful It contends, rather, that theAlpine employees' terms and conditions of employ-ment are substantially controlled by the AlpineSchool District, a political subdivision of the Stateexempt from the Board's jurisdiction under Section2(2), and that it consequently lacks the ability toengage in any meaningful bargaining with theUnion concerning these employees The Respond-ent therefore asserts that under Res-Care, Inc , 280NLRB 670 (1986),3 the Beard should decline toassert jurisdiction over it with respect to its AlpineemployeesInitially, the judge found that the questionwhether the Board should assert jurisdiction overthe Respondent had been timely raised by the latterin its answer to the complaint and at the start ofthe hearing She further found, in agreement withthe Respondent, that the Alpine School District ex-ercised substantial control over the Alpine driverson a day-to-day basis and that the Respondenttherefore lacked sufficient control over the Alpinedrivers' working conditions to enable it to engagein any meaningful bargaining with the Union con-cerning those employees The judge concluded thatin these circumstances the Board should, underRes-Care, supra, decline to assert jurisdiction overthe Respondent, and in her recommended Orderproposed that the matter be remanded to the Re-gional Director for withdrawal of the complaintIn the exceptions and brief to the Board, theGeneral Counsel contends, inter aim, that the judgeerred in finding that the Respondent timely raisedthe question of the Board's jurisdiction over it Weagree with the General CounselAlthough, as the judge correctly points out, aquestion concerning the Board's statutory jurisdic-tion may be raised at any time, a question concern-ing the Board's exercise of its discretionary author-ity must be raised in a timely manner 4 The Boardthe parties agree, and the judge found, that the Respondent has been will-ing to bargain and has in fact bargained with the Union concerning theSan Diego employees Thus, the sole issue here is whether the Respond-ent unlawfully refused to bargain with the Union concerning its Alpineemployees3 In Res-Care, the Board reaffirmed the basic 'right of control" testenunciated in National Transportation Service, 240 NLRB 565 (1979), fordetermining when It would be appropriate to assert jurisdiction over anemployer providing services to or for an exempt entity The Board inRes-Care stated that in applying the test, its examination would not belimited to the control over the essential terms and conditions of employ-ment retained by the employer, but would also Include an examination ofthe "scope and degree of control exercised by the exempt entity over theemployer's labor relations, to determine whether the employer is capableof engaging in meaningful collective bargaining" 280 NLRB at 6724 Anchortank, 233 NLRB 295 fn 1 (1977), Gateway Motor Lodge, 222NLRB 851, 852 (1976), Pollack Electric Ca, 214 NLRB 970 (1974) Seealso Empire Dental Co, 211 NLRB 860 (1974)297 NLRB No 55 372DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDheld in Res-Care, supra, that when an employeritself meets the statutory definition of "employer"under Section 2(2), and is involved with an entityexempt from the Board's jurisdiction, the sole in-quiry is whether the Board, in exercising its discre-tion, should decline to assert jurisdiction because ofthe extent to which the exempt entity controlledthe employment conditions of the nonexempt em-ployer's employees 280 NLRB 670 fn 1 The Re-spondent does not contend that it is a governmen-tal entity statutorily exempt from the Board's juris-diction under Section 2(2) 5 Thus, the sole issuebefore the Board in this case involves the Board'sexercise of its discretionary jurisdiction Contraryto the judge, we find that this issue was not raisedin a timely mannerThe record shows that in early May 1987, theRespondent entered into a 3-year agreement withthe Alpine School District whereby it agreed toprovide transportation for school children in thatschool district On April 11, 1988, the Union filedits petition in Case 21-RC-18170 seeking, as noted,to represent the Respondent's employees employedat its San Diego and Alpine facilities On May 11,1988, the Respondent and the Union entered into aStipulated Election Agreement in which theyagreed to the terms of an election and to the ap-propriateness of the unit petitioned for by theUnion The parties stipulated in the agreement thatthe Respondent was "engaged in commerce withinthe meaning of Sec 2(6) and (7) of the Act" Pur-suant to that agreement, a Board-conducted elec-tion was held on June 10, 1988, which the Unionwon As no objections were filed to the conduct ofthe election, the Board on August 3, 1988, certifiedthe Union as the exclusive bargaining representa-tive of all employees in the petitioned-for unitAt no time during the representation proceedingdid the Respondent claim that the Board lacked ju-risdiction over it concerning its Alpine employeesThis, despite the fact that the Respondent had beenproviding transportation services to the AlpineSchool District for more than 7 months prior tothe date that the Union filed its representation peti-tion seeking to represent these employees and otheremployees of the Respondent 6 The Respondent5 The Respondent contends, inter aim, that it is a Joint employer withthe Alpine School District and, for this reason, should be found to shareits statutory exemption We find no merit in its contention for, in consid-ering whether or not to assert Jurisdiction over an employer in this typeof case, the Board does not focus on whether there is a Joint employerrelationship between the employer and the governmental entity Old Do-minion Security, 289 NLRB 81, 83 fn 2 (1988)6 Although the Respondent and the Alpine School District enteredinto their transportation agreement in May 1987, the record indicates thatthe Respondent began providing its transportation services in September1987thus had the opportunity in the representation pro-ceeding to contest the Board's assertion of jurisdic-tion over it but chose not to do so The Board hasstated that in the absence of newly discovered orpreviously unavailable evidence or special circum-stances, a respondent in a proceeding alleging aviolation of Section 8(a)(5) and (1) is not entitled torelitigate issues that were or could have been liti-gated in a prior representation proceeding 7 Thequestion of the Board's assertion of its discretion-ary jurisdiction over the Respondent was or couldhave been litigated in the prior representation pro-ceeding However, it was not until after the com-plaint in the instant case issued that the Respond-ent, in its answer, asserted for the first time that theBoard lacked jurisdiction over it Having failed toraise the jurisdictional defense during the represen-tation proceeding, the Respondent is precludedfrom doing so in the instant unfair labor practiceproceeding 8 Having rejected the Respondent's ju-risdictional defense as untimely, we conclude thatthe Board properly has jurisdiction over the Re-spondent in this matter 9 Further, in view of thefact that the Union is the lawfully certified bargain-ing representative of the Respondent's Alpine em-ployees, we find that the Respondent's admitted re-fusal to bargain with the Union concerning theseemployees violated Section 8(a)(5) and (1) of theAct, as allegedCONCLUSION OF LAWBy refusing on and after August 17, 1988, to bar-gain with the Union as the exclusive collective-bar-gaining representative of employees in the appro-priate unit, the Respondent has engaged in unfairlabor practices affecting commerce within themeaning of Section 8(a)(5) and (1) and Section 2(6)and (7) of the ActREMEDYHaving found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing to bar-gain with the Union concerning its Alpine employ-ees, we shall order it to cease and desist from en-gaging in such conduct and, on request, to bargaincollectively with the Union as the exclusive repre-sentative of all employees in the unit for which itwas certified and, if an understanding is reached, toembody such understanding in a signed agreementTo insure that the employees in the appropriateunit are accorded the services of their selected bar-7 Gateway Motor Lodge, supra at 852B Hanna Boys Center, 293 NLRB 359 (1989)9 In view of our assertion of jurisdiction over the Respondent in thiscase, we deem it unnecessary to pass on the Judge s additional findings RYDER STUDENT TRANSPORTATION373gaining agent for the period provided by law, weshall construe the initial penod of certification asbeginning on the date the Respondent begins tobargain in good faith with the Union Mar-JacPoultry Go, 136 NLRB 785 (1962), Lamar Hotel,140 NLRB 226, 229 (1962), enfd 328 F 2d 600 (5thCir 1964), scer't denied 379 U S 817 (1964), BurnettConsthiction Go, 149 NLRB 1419, 1421 (1964),enfd 350 F 2d 57 (10th Cir 1965) ,ORDERThe National Labor Relations Board orders thatthe Respondent, Ryder Student Transportation,Inc , San Diego and Alpine, California, its officers,agents, successors, and assigns, shall1 Cease and desist from(a)Refusing to bargain with Teamsters, Chauf-feurs, Warehousemen and Helpers, Local Union542, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, AFL-CIO as the exclusivebargaining representative of the employees in thefollowing appropriate unit.All full-time and regular part-time employees,including drivers and dispatchers employed bythe Employer at its facilities at 6996-A Mis-sion Gorge Road, San Diego, California, and1323 Administration Way, Alpine, California,excluumg mechanics, office clerical employees,guards and supervisors as defined in the Act,as amended(b)in any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act2 Take the following affirmative action neces-sary to effectuate the policies' of the Act(a)On request, bargain with the Union as the ex-clusive representative of the employees in theabove-described appropriate unit on terms and con-ditions of employment and, if an understanding isreached, embody the understanding in a signedagreement(b)Post at its facilities in Alpine and San Diego,California, copies of the attached notice marked"Appendix " i• Copies of the notice, on forms pro-vided by the Regional Director for Region 21,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondentfor 60 consecutive days in conspicuous places in-cluding all places where notices to employeeS areI• If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading `Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"customarily posted Reasonable steps shall be takenby the Respondent to ensure that the notices arenot altered, defaced, or covered by any other mate-rial† (c) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain with Teamsters,Chauffeurs, Warehousemen & Helpers, LocalUnion 542, affiliated with the International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, AFL-CIO as the exclu-sive representative of the employees in the follow-ing bargaining unitAll full-time and regular part-time employees,including drivers and dispatchers employed bythe Employer at its facilities at 6996-A Mis-sion Gorge Road, San Diego, California and1323 Administration Way, Alpine, California,excluding mechanics, office clerical employees,guards and supervisors as defined in the Act,as amendedWE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act'WE WILL, on request, bargain with the Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the above-described bargaining unitRYDER STUDENT TRANSPORTATION,INCBrian J Sweeney, Esq , for the General Counsel'Theodore R Scott, Esq and Scott A Wilson, Esq (Littler,Mendelson, Fastiff & TIchy), of San Diego, California,for the RespondentDECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge This casewas tried on December 6 and 7, 1988, in San Diego,California The complaint, issued October 13, 1988, basedon a timely filed charge, alleges Ryder Student Trans- 374DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDportation Inc (Respondent or Company) violated Section 8(a)(5) and (1) of the Act by refusing to bargain collectively in good faith with Teamsters Chauffeurs Warehousemen & Helpers Local Union 542 affiliated withthe International Brotherhood of Teamsters ChauffeursWarehousemen and Helpers of America, AFL-CIO (theUnion), since on or about August 17, 1988 Respondentin its answer claims the Board should not exercise junsdiction over its operations for the Alpine Union SchoolDistrict (Alpine or District) and denies committing anyunfair labor practicesAll parties were provided opportunity to present oraland documentary evidence, cross examine witnesses andto present oral argument Postheanng briefs have beenreceived and consideredOn the entire record including my observation of thedemeanor of the witnesses who were not sequesteredand after due consideration of all pleading and briefs Imake the followingFINDINGS AND CONCLUSIONSI THE LABOR ORGANIZATIONThe Union is admittedly a labor organization withinthe meaning of Section 2(5) of the ActII THE OPERATIONS OF RESPONDENTRespondent a Florida corporation is engaged in thebusiness of transporting school children to and frompublic schools, and operates facilities located in SanDiego and Alpine California Respondent admits that itannually purchases and receives more than $50,000 ingoods services and materials from enterprises locatedoutside the State of California, which meets one or moreof the Board s jurisdictional standards The parties stipulated that the Alpine Union School District is a governmental entity within the meaning of Section 2(2) of theActRespondent claims the terms and conditions of employment of its employees servicing the District, a political subdivision of the State of California within themeaning of Section 2(2) of the Act are substantially controlled by the District that Respondent does not havecontrol over important elements of collective bargainingwithin the meaning of Res Care Inc 280 NLRB 670(1986) Respondent does not deny jurisdiction concernmg its San Diego, California operationsRespondent also claims that because the terms andconditions of employment of the Alpine drivers are substantially controlled by the District the unit described inthe complaint is not an appropriate unit within the meanmg of Section 9(b) of the Act Respondent and theUnion executed on May 11, 1988, a Stipulated ElectionAgreement 1 In this agreement the parties stipulated the'Scott Wilson who worked for Respondent s counsel stated that hedid not know the terms of the contract between Ryder and the Districtat the time he entered Into the Stipulation on behalf of Ryder He admitted his law firm also was involved in the negotiating of that contract butindicated it was another section of the firm that specializes in publicsector workfollowing employees of Respondent constitute a unit appropnate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the ActAll full time and regular part time employees ineluding drivers and dispatchers employed by theEmployer at its facilities at 6996-A Mission GorgeRoad San Diego California and 1323 Admimstration Way Alpine California excluding mechanicsoffice clerical employees guards and supervisors asdefined in the Act as amendedThe General Counsel argues that Respondent is estopped or otherwise barred from asserting the unit is inappropriate under Section 9(b) of the Act since it stipulated to the appropriateness of the unit and the Board sjurisdiction in the representation proceedings and in thealternative, claims Ryder retains sufficient control overthe essential terms and conditions of employment of itsAlpine employees to permit meaningful bargaining withthe UnionRespondent argues that under the Courts decision inBow v Greyhound Corp 376 U S 473 (1964), its statusas a joint employer with the District permits review ofthe issue of appropriateness of the unit anterior to theholding of an election Id at fn 6 The restriction onreview of the question of the appropriateness of the unitafter elections is in furtherance of the statutory schemeof preventing the invoking of dilatory tactics in representation proceedings However, the Court recognized thatin extraordinary circumstances review of orders enteredin certification proceedings has been permitted One suchinstance cited involved the issue of whether the unit ineludes both professional employees and employees whoare not professionals where the majority voting for theunit were not professional employees The issue was notthe reasonableness of the unit but whether the Boardissued an order made in excess of its delegated powersand contrary to a specific prohibition in the ActLeedom v Kyne 358 U S 184 188 (1958)A second cited situation id involved the question ofthe application of the laws of the United States to foreign flag ships and their crews In McCulloch v SociedadNacional 372 U S 10 17 (1963) the Court found thepresence of public questions particularly high in the scaleof our national interest because of their internationalcomplexion is a uniquely compelling justification forprompt judicial resolution of the controversy over theBoard s power The issues in the instant proceeding arenot akin to those in Sociedad Nacional or &ire [citationomitted]I find that all material issues concerning the appropnateness of the bargaining unit had been or could havebeen litigated in the prior representation proceedingCase 21-RC-18170 Respondents were in possession ofthe contract with the District at the time of the stipulated election and they indicated it was appropriate to indude the Alpine drivers in the unit They did not offerto present any newly discovered or previously unavailable evidence Kendall College of Art, 292 NLRB 1065(1989) RYDER STUDENT TRANSPORTATION375However I find that the question of whether Rydershares the District's statutory exemption under Section2(2)2 of the Act can be raised now and is properly litiga-ble in this unfair labor practice proceeding Consonantwith the Courts finding in Leedom v Kyne, supra, as theBoard held in Gateway Motor Lodge, 222 NLRB 851, 852(1976)In our view, while a question concerning theBoard's statutory jurisdiction may be raised at anytime, where a party contests the Board's assertion ofJurisdiction under one of its discretionary standards,the issue must be timely raisedSee also Anchortank, Inc , 233 NLRB 295 fn 1 (1977)The question of whether the Board should assert juris-diction is grounded on the principals stated in NationalTransportation Service, 240 NLRB 565 (1979), where itwas held that the inquiry is twofold, "whether the em-ployer itself meets the definition of 'employer' in Section2(2) of the Act and, if so whether the employer hassufficient control over the employment conditions of itsemployees to enable it to bargain with a labor organiza-tion as their representative" As found in Res-Care, Inc ,supra at fn 1It is clear, and no party contends otherwise, thatRes-Care itself is not a Government agency,and is thus not exempt from our jurisdiction underSec 2(2) of the Act It is also clear that Res-Careemploys "employees" as that term is defined in Sec2(3) Our only inquiry, therefore, is whether, in ex-ercising our discretion, we should decline to assertjurisdiction because of the extent to which[the] entity exempt from our jurisdiction, controlsthe employment conditions of Res-Care's employ-eesThe issue is not one of appropriateness of the unit, asthe General Counsel alleges, but whether the Boardshould "decline 't'o assert jurisdiction because of theextent to which [the District] controls the em-ployment conditions of [Ryder's] employees" Thus theissue of extent of control over employment is separateand distinct from the question of appropriateness of theunit . Ryder has unquestionably recognized the UnionSee generally United States Pipe ci Foundry Co, 223NLRB 1443 (1976), NLRB v Long Lake Lumber Co &F D Robinson, 138 F 2d 363 (9th Cir 1943) Inasmuchas this issue was raised in the answer to the complaintand at the commencement of trial, I find the question ofwhether the Board should assert its discretionary juris-diction in this case was timely raised Accordingly, I willexamine whether Ryder's "labor relations policy is con-2 Sec 2(2) of the Act providesThe term 'employer" includes any person acting as an agent of anemployer, directly or indirectly, but shall not Include the UnitedStates or any wholly owned Government corporation, or any Feder-al Reserve Bank, or any State or political subdivision thereof, or anyperson subject to the Railway Labor Act, as amended from time totime, or any labor organization (other than one acting as an employ-er), or anyone acting in the capacity of officer or agent of such labororganizationtrolled to such a degree by the [Distnct] that effectivecollective bargaining is precluded and that it should beexempt from our jurisdiction under Section 2(2) of theNLRA " Res-Care, Inc , supraIII THE ALLEGED UNFAIR LABOR PRACTICESA BackgroundOn June 10, 1988, the Union won a Board conductedelection by a vote of 40 to 39 with 2 challenged ballotsand 1 void ballot On August 3, in Case 21-RC-18170,after resolution of the objections, the Board certified theUnion as the exclusive bargaining representative in theabove-described unit, which was found to be appropri-ate The appropriateness of the unit or the status of theAlpine employees were not issues raised in the represen-tation proceedings Respondent admits the Union, sinceJune 29, and at all times thereafter, has requested Ryderbargain concerning the entire unit, including the AlpinecontingentIt is undisputed Respondent has failed and refused tonegotiate with the Union concerning the employees serv-icing the Alpine schools On or about August 17, afterthe parties' second negotiating session, Respondents noti-fied the Union that it would not bargain with the Unionover matters concerning employees at Alpine, claiming itwas a "public facility" Respondent admits refusing tobargain with the Union respecting its Alpine employeesThe Union has never agreed to the exclusion of theAlpine employees from the bargaining unit The partiesstipulated that Respondent, at all material times, has beenready, willing and able to negotiate with the Union re-specting the San Diego4 drivers and has so negotiatedRespondent entered into an agreement with the Dis-trict on May 20, 1987, for the provision of schoolbusservices The agreement has a term of 3 years commenc-ing September 1987 and ending June 1990 The serviceswere previously provided by Paul's Line Paul's Line'sdrivers were offered the opportunity for employmentwith Ryder when it contracted to provide schoolbusservices for the District That provision of the contractwas included at the request of Kandi Nack, the District'sdirector of transportationAs a District employee, Nack receives a salary, andshe still drives a bus route Ryder does not pay for herservices nor is there any reimbursement by Ryder to theDistrict for her services Her duties in regard to the driv-ers are the same as an employee of the District as theywere with Paul's Line Her duties were expanded whenshe became a District employee on July 1, 1986, while3 Respondent omitted the Alpine drivers from its proposals at the firstnegotiating session in the latter part of June The afternoon after thesecond negotiating session, the Union's representative, Jack Ross askedthe Company s representative, Milton' Hauser, why Alpine had been ex-cluded from the proposal This exclusion was not considered a formalproposal to exclude the Alpine drivers, it may have been an oversight,thus the inquiry was made at the second session about the basis for theexclusion4 Respondent has contracts to provide transportation to the San DiegoUnified School District, National City School District and three privateschools in the San Diego area These contracts are administered from Respondent's facility at 6996-A Mission Gorge Road, San Diego, Califor-nia Ryder had about 104 employees at the San Diego location 376DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPaul's Line was still operating under a contract with theDistrictAccording to NackA I'm in charge of all of the requirements forschool busing within the Alpine School DistrictI'm in charge of and handle all of the parental com-plaints, both towards bus drivers or towards hap-penings on the buses I deal with anybody from theadministrator down to teachers to parents to busdriversQ And what, if any, duties do you have with re-spect to personnel•to work with bus drivers in thedistnct9A I handle all of their day-to-day responsibilitiesAlpine uses about 13 regular full-time drivers, ofwhich about 11 availed themselves of the privilege oftransferring to Ryder from Paul's Line 5 The Districtalso has a permanent substitute driver, Arthur Martin-son 6 They are all paid by Ryder Nack also requestedthat their wages be at the rate of no less than $7 perhour or their present rate of pay, which ever was great-er, but not to exceed $8 per hour, Ryder agreed Thispay rate is higher than that paid the San Diego driversworking for RespondentThe District operates schools at three locations servingabout 1400 pupils About 88 percent of the pupils aretransported under the Ryder contractB Ind= of Control of Terms and Conditionsof Employment1 The contractThe contract between Ryder and the District, signedby the general manager of Ryder on May 11, 1987, andby the District on May 20, 1987, contains languagewhich is somewhat indicative of the amount of controlover terms and conditions of employment the Respond-ent retains and whether it is sufficient to permit meaning-ful bargaining with the Union Portions of the contractprovide as follows7 Driversa For the purposes of this Contract and interpre-tation thereof, it is agreed that the transportation ofschool children is an unusual and specialized func-tion It is the essence of this Contract that the stu-dents are to be transported to and from classes or5 Of the 11 drivers retained by Ryder, 6 are current District employ-ees, Art Martinson, Jack Sutton, Judy LaRocque, John Evanich, CarolMundy, and Fay Anderson None of the drivers from Paul's Line wish-ing employment at Ryder were rejected6 Martinson is on call He is paid $8 per hour, the highest wage paidany Alpine driver, because he came Into the contract at $7 75 per hourWhen there is a need for more than one substitute driver, others are ob-tained from Ryder The need for substitute drivers arises several times aweek The drivers are to report their absence to Nack by 5 a m, and shethen calls Ryder after 5 a m to have a substitute dispatched to AlpineThese substitutes are not required by Nack to sign in and out, while theregular Alpine drivers must sign in and out There are times the substi-tutes are not checked out by Nack Ryder bills the District for the substi-tute drivers, as provided in the contract They are paid the lower SanDiego wage rateevents regularly, promptly, safely, and withoutinterruption or incident and that the interests of thechildren in such transportation shall take prece-dence over the interests of either the Contractorand its dnvers or the district It shall be the primaryobligation of Contractor [Respondent] to operate itsaffairs so that the District will be assured of thiscontinuous and reliable service It is recognized thatfor the protection of the children, drivers, and allother persons coming in contact with the children,that the drivers must be of stable personality and ofthe highest moral character The District placesupon the Contractor and the Contractor agrees toaccept the full responsibility of assuring such quali-ties in personnel The Contractor agrees that he willnot allow any person to drive a school bus whosemoral character is not of the highest level, or whoseconduct might in any way expose any child to anyimpropriety of word or conduct whatsoever, norshall Contractor allow any person to drive a schoolbus who is not at the time in a condition of mental,physical, and emotional stabilityb The responsibility and liability for hiring anddischarging personnel in respect to all of the fore-going shall rest entirely upon the Contractorc The Contractor shall give first right of employto those operators presently driving buses in theAlpine Union School District These operators willbe employed by the Contractor at no less than $700per hour or their present rate of pay, whichever isgreater, but not to exceed $8 00 per hour Drivers'rate of pay shall be increased annually, at the samerate of the CPI for All Urban Consumer or a maxi-mum of five (5) percent over the existing rate ofpay Workers' compensation, unemployment insur-ance and FICA will be provided for each driver byContractord All drivers employed by the Contractor totransport students under this agreement shall hold avalid California Special Drivers Certificate issuedby the California Highway Patrol and must pass thefirst aid test given by the California HighwayPatrol [7]e In addition to drivers included to drive busesprovided by Contractor, the Contractor shall pro-vide up to eight (8) trained drivers, acceptable tothe District, to drive District-owned buses in a safemanner The District agrees to reimburse Contrac-tor the actual wages paid to District-requested driv-ers not to exceed eight ($8 00) per hour The Dis-trict shall also reimburse the Contractor the actualcosts of workers' compensation insurance, unem-ployment insurance and FICA for each District-re-quested driverf It is expressly understood and agreed by bothparties that all drivers are not the employees oragents of the District, but are solely the employeesof Contractor [Emphasis added ]7 This section of the contract merely reiterates codified requirements ofthe laws of the State of California applicable to operations of schoolbuses RYDER STUDENT TRANSPORTATION377g At the District's request, drivers may be calledinto work when school is not in session for trainingor in-service The drivers shall be paid their hourlyrate of time actually spent at the in-service or train-ing when called by the District The District shallreimburse the Contractor for actual wages paid tothe Drivers for these training or in-service sessionsThe District shall not be charged for the cost of busoperation for these in-service or training sessionsh Each prospective driver shall meet with theDistrict Transportation Supervisor for indoctrina-tion and evaluation Contractor shall immediatelyreplace drivers not acceptable, at the District's re-quest The District shall be immediately notified ofthe suspension or revocation of any driver's drivinglicense issued by the California Highway Patrol foroperation of school buses1 Contractor agrees to maintain an on-call substi-tute driver list for Alpine Union School District,this list to be in the possession of the Alpine UnionSchool Distnct9 Routesa The District shall have complete control ofrouting and dispatching and have the right tochange any routes so that they are the most directand efficient possible, that they will serve the mostpupils with the least number of miles traveled, andin the safest possible mannerb The Contractor agrees that the District may,at its option, from time to time, and as often as nec-essary(1)Designate additional routes over whichpupils are to be transported,(2)Add additional or reduce mileage to anyroute,(3)Require extra trips in addition to the routesprovided,(4)Change the starting or return time of anyor all routesThe Contractor shall not transport any personother than a student regularly enrolled in the Dis-trict's school or any employee of the District with-out the permission of the District first obtained10 Accidentsa The Contractor shall keep complete and accu-rate records of each accident and will make itsrecords available to the District upon request12 Maintenance of Recordsa The Contractor shall agree to maintain suchrecords and to make such reports to the Districtwhich will enable the District to apply to the StateDepartment of Education for reimbursement forpupil transportation For this purpose the provisionsof the Education Code and the Rules and Regula-tions adopted by the State department of Educationshall be a part of the contract14 Contractor as Independent Contractorsa It is expressly understood and agreed to byboth parties that the Contractor while engagedcarrying out and complying with the terms andconditions of this agreement, is an independent con-tractor and not an official agent or employee of theDistrict 8The contract was amended one or more times an late1987 to provide for the operation of additional buses 9There was also a request, which was met by Respondent,for at least one additional driver to operate this addition-al equipment at the contract wage of $7 per hour OnJanuary 19, 1988, the agreement was again modified toinclude the lease of a minibus Another bus was addedpursuant to a request by Rob Turner," District businessmanager, dated November 28, 1988In May 1988, Respondent and the District agreed touse the March All Urban Cost Price Index (CPI) to in-crease drivers' salaries and to apply the increase to thecontract rates for the next year Subsequently, Ryder re-ceived a letter from the District indicating that under theContract there was no basis to increase rates Ryder hasnot responded to this letter from the District See foot-note 82 Terms and conditions of employmenta Drivers HandbookAll Ryder drivers receive Respondent's "DriversHandbook," including those working at Alpine The par-ties stipulated all drivers sign that they have received acopy of the handbook The policy is applied nationwideThe handbook has the following caveat, "this Driver'sHandbook does not take precedence over State or locallaws, rules or regulations or over local Ryder StudentTransportation Services or school policies" Nack hasnever been provided a copy and has never discussed itwith RyderJohn Helm, Respondent's senior operations manager,testified at length concerning the applicability of theCounsel for the General Counsel notes that a letter wntten by theDistnces counsel, who works for the same firm as the Respondent'scounsel, contends the bus rates were not to change for the life of theagreement, claimed, absent fraud and imposition, the agreement is bind-ing Citing Goldner v Jaffe (1959), 171 Cal App 2d 751, 755, Pahnquist vMercer (1954) 43 Cal 2d 92, 98The letter further statesIf a person has signed an agreement he is estopped from sayingthat its provisions are contrary to his/her intentions or understand-ing Smith v Occidental & Oriental Steamship Co, 99 Cal 462 at 470-471, See also, Nicols v Hitchcock Motor Co, 22 Cal App 2d 151•153Further, Ryder has no argument that the contract Is ambigu-ous The terms of the Agreement are clearly unambiguous If theterms of the agreement are clearly unambiguous, it is the duty of thecourt to enforce the contract as wntten and agreed upon by the par-ties Division of Labor Standards Enforcement v Dick Bulhs Inc(1977) 72 Cal App 3d Supp 52, 57Respondent did not reply to this letter I do not find this letter chspositiveof the Issue of whether Ryder has sufficient control over employmentconditions to permit It to engage in meaningful bargaining9 The contract, by paragraph 6(i) permits the district to contract foradditional buses, and excess mileage and excess bus driver time would beprorated10 Turner is Nack's supervisor 378DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDhandbook to its employees working at Alpine Accord-ing to Helm, many of the nghts and obligations detailedin the handbook have been applied to the drivers atAlpine since the inception of Ryder's contract with theDistrict Respondent also has an Operations Manualwhich has many policies which are similar to those im-posed at Alpine Nack testified without contradictionthat most of these policies were applied to Alpine driversprior to Respondent commencing operations for the Dis-trict For example the District still maintains its own re-porting form for recording bus defects, has its own uni-form policy and it's own call-in procedure Nack hasnever been given a copy of the manualMost of the provisions of the manual relating to driv-ers apply to the drivers at both San Diego and AlpineFor example, the only deference in the provisions of sec-tion 2 1 of the manual are the substitution of the trans-portation manager at Alpine, Kandi Nack, for the loca-tion contract manager at San Diego for a number of su-pervisory duties, including initialing assignments andchanges in check-In times, initialing timecards where theemployee failed to use the timeclock,1 ' bus assignmentsand other scheduling duties, the absence of a servicemanager at Alpine to review inspection reports, there aredifferent discipline policies and forms utilized by the dif-ferent school districts throughout the country and Helmswas not sure if Alpine and San Diego use the same poli-cies and forms, and, route changes are made by theAlpine school district and administered by their transpor-tation director, Nack, but the same changes in schedulingoccur in San Diego between the school district and thecontract managerThe provisions of the manual that apply to the Alpinedrivers, include most of the listed driver responsibilities,preemployment standards, safety standards, including dis-ciplinary policies for violations of safety standards, incor-porating preventable accidents, and violations of the ve-hicle codes, training standards, emergency procedures,student discipline, transportation of handicapped/specialeducation students, maintenance standards, such as in-spections and service calls, the controlled substancepolicy, the policy concerning sexual harassment, thesmoking policy, recruitment policy, and, policies dealingwith the Immigration Reform and Control Act 12According to Helms, the Alpine employees are alsosubject to the manuals employee personnel policies deal-ing with supervisory duties such as the employee profileand change form, employee personnel files, protection ofemployee personnel data, corrective discipline and invol-untary termination, voluntary termination•resignation,termination procedures, except where Nack performssome functions in lieu of Ryder personnel such as proc-11 After the commencement of the Ryder contract, Ryder changed themethod of check in and out Initially, there was a timeclock, but Rydersubsequently initiated a sign-in procedure12 Many of these polices were maintained by Alpine prior to contract-ing with Ryder, including those relating to alcohol and drug abuse,driver responsibility for maintaining student discipline and control,having Illegal weapons on the bus, having animals on the bus, an appear-ance code, and prohibiting the use of profanity Nack continued thesepolicies under the Ryder contract There is no evidence these policies areantipodal to the terms of the contract or indicative of any abrogation ofoverall responsibility by Ryder for their employeesessing some forms and ensuring the return of some com-pany property, notification of some of Ryder's depart-ments, and insuring the final paycheck is correct, sever-ance procedures, rehire and reinstatement policies exceptthat Nack would be consulted if the employee was to berehired at Alpine, and, reemployment of veterans poli-ciesIn sum, almost all of the matters addressed in themanual applicable to San Diego drivers are also applica-ble to the Alpine drivers Some of these policies are re-quired by State laws The manual is not distributed tothe drivers, however that does not affect its efficacy inestablishing policies concerning their working conditionsb BonusRespondent has an incentive bonus program for all itsdrivers, including those working at Alpine It is a month-ly and yearly bonus, based on attendance and drivingrecord It could total $30 per month and $175 for theyearly bonus When Nack received a missive from Ryderconcerning the bonus plan, she posted it on a bulletinboard The terms and conditions of the bonus plan weremade available to Ryder employees nationally in January1988, substantially after the contract with the Districtwas executed and implemented The bonuses are award-ed in addition to the employee's wage rates Accordingto Helm, Rob Turner, the District's business manager,approved the implementation of the bonus plan midtermin the contract 13 Helm testified that he met with TurnerandTHE WITNESS I outlined briefly the plan andthat we were planning to implement it, that it was anational plan, that we were excited about it as adriver incentive, and he concurred that it soundedlike a good thing and agreed at that time to reim-burse the bonuses which were paid to the driverswho are reimbursable to Ryder, the Alpine driversRyder set the amounts for the bonus plan Turner ap-proved the plan, including District reimbursement toRyder for expenditures under the plan This approvalwas without referral to the school Board, which Turnernow believes is necessary There is no evidence that theDistrict informed Turner he exceeded his authority inapproving the bonus plan, including District reimburse-ment to Ryder for the bonuses His opinion was solelybased on his review of the contractc Benefits at a glanceRespondent distributes to its employees a booklet enti-tled "Benefits At a Glance" which details such benefitsas medical insurance, basic life insurance, supplementallife insurance, accidental death or dismemberment insur-ance, seat belt incentive insurance, an employee stockpurchase plan, pension plan, tuition aid program, andcredit union These benefits are available to all Ryder13 Turner testified that he has authority to approve contract changesonly as specified in the agreement, otherwise he must be given the au-thority from the District board RYDER STUDENT TRANSPORTATION379drivers nationally According to Helm, these benefitshave been available to the Ryder drivers at Alpine sincethe inception of the contract with the District JudyThompson, a current Ryder employee who transferredfrom Alpine to San Diego because of lack of work atAlpine, testified she availed herself of several of thesebenefits while employed at Alpine I conclude there is noquestion these benefits are available to all Alpine driversHelm admitted that Respondent can negotiate aboutany and all of these benefits Nack testified if Ryderwere to provide its dnvers with vacation, sick, or funeralleave, she could work with those policies Turner testi-fied any changes in the contract for funeral or sick leavewould have to be brought before the school board Theevidence does not establish that Ryder could effectivelybargain with the Union about these benefitsRelated to the medical benefits is the state requirementthat schoolbus drivers get a physical examination every 2years Ryder permits all drivers, including those atAlpine, the choice between using the Company's doctoror their own physiciand Controlled substance policyRespondent has a controlled substance policy which isapplicable to both the Alpine and San Diego driversThe application of the policy to Alpine drivers is a com-pany requirement, it was not requested by the District orrequired by the contract with the District The drivers ofPaul's Line who were hired by Ryder were required toundergo drug testing in September 1987, as a conditionto their employment with Respondent, even though thetesting was not required by the contract or requested bythe District In 1987, drug testing was not a nationalpolicy applied to all Ryder drivers, it was a local policyThe State of California did not mandate such testinge HiringApplicants for employment, whether at San Diego orAlpine, are required to complete the same applicationform and sign a statement which signifies their agree-ment to submit to a drug test upon Ryder's request Allapplicants, whether for Alpine or San Diego, also com-plete a form entitled "Previous Employer Form" Theform was considered completed for former Paul's Linesemployees by merely writing on the application "thisemployee's previous employer was Alpine" or somethingsimilar They also must pass a state required physicalwhich determines that the applicant is capable of drivinga schoolbus Ryder has a company doctor they recom-mend the applicants and/or employees use, but they maychoose any doctor Alpine drivers have the same accessto the company doctor as the San Diego driversWhen the contract with Paul's Line ended and Ryderbecame the new contractor, Nack informed the Alpinedrivers they had the option to continue work as Ryderemployees The former Paul's Line drivers had to com-plete the above-mentioned requirements, including theCompany's drug test The Alpine drivers, when theyswitched from Paul's Line to Ryder also had to completea form entitled "School Bus Driver Applicant TestAnswer Sheet" It is currently not administered The testwas conceived by a Ryder employee Also, one or moreof these drivers had to complete Ryder's previous em-ployer form, even though they were given the right offirst refusal in the contract between Ryder and the Dis-trict All of the former Paul's Line drivers that soughtemployment with Ryder were hiredNack considered the Paul's Line drivers qualified andthey completed the hiring regimen prescribed by Ryderpursuant to Ryder's directives and control These driversfilled out forms and took tests which were administeredand maintained by Ryder There is no claim Nack or theDistnct is consulted concerning these or other require-ments Ryder places or may place on all of its applicants,including those who will work at AlpineNack does not prepare and send offers of employmentto applicants nor does she send out any letters rejectingapplicants She is not responsible for the administrationof the Company's policies and procedures instituted tocomply with the Immigration Reform and Control ActAccording to Nack, when she needs a new driverA We contact Ryder and request a new personor a fill-in personQAnd then what•what happens next'A They try to locate someone that usuallywould live in the East County area because of thedrive to Alpine, and that person would be sent toAlpine if at all possible for an interviewQAnd, when the person comes up to Alpine,what happens next in terms of the review process9A We have a short personal interview betweenmyself and the driver and, when possible, we like tolet a driver go out on several different runs withdrivers during the day and let them see what Al-pine's all aboutQOkay, and with respect to your personal inter-view with these applicants, what is your under-standing with respect to your authority on whetheryou're going to accept the applicant or not9A I believe that it's my authority that, if, for anyreason, I feel that person is not suited for Alpine,that we could reject itQOkay Have you ever had occasion to rejectsomeone based on your initial interview9A NoNack does have the right to interview new hires and ifshe is not satisfied, ask Respondent to replace themNack has not exercised this right of refusal to date, butthat does not afford Respondent any greater ability tobargain with the Union about the matterIn early summer 1988, Nack referred Ken Smiler tothe driver trainer at Ryder, after he sought a job withNack at Alpine Nack called the driver trainer and saidshe thought Spiller would make an excellent driver Thedriver-trainer at Ryder started training Spiller within thenext week, including some behind the wheel training atSan Diego, and then he was assigned by Ryder toAlpine He completed his training at Alpine with Nackas the trainer There was no testimony by any Ryder su-pervisor concerning the decision to hire Spiller, nor didSpiller testify concerning any interviews or other hiring 380DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrequirements he went through at Ryder s San Diego faWay 14The fact that he was hired after being referred byNack, in these circumstances is insufficient to permit afinding that Nack hired him To the contrary Nackclearly indicated she could only refer an applicant toRyder and put in a good word she understood she couldnot hire a driver, it was solely within Ryder s discretionf WagesWages for the employees working at Alpine range between $7 and $8 15 All dnvers newly hired to work atAlpine have a starting rate of $7 per hour San Diegodrivers start at $5 50 an hour The wages for the SanDiego drivers are based on the contracts the Companyhas with the San Diego Unified School District whichdetail the rates or charges for the service based on whatis referred to as a live time and miles computation whereRyder is compensated on the number of hours involvedin providing the service and the miles that students areon board the buses Nack set the Alpine wage rates afterconsulting the drivers According to Turner the Dmtnct s wage range is negotiable but he would have torefer any such changes to the School Board Martinson,the substitute driver who transferred from Paul s Linewith an hourly wage of $775 an hour has his wagescapped at $8 per hour even though he would be earningmore under the contractual formula for yearly wage increasesOn the Alpine drivers anniversary dates they receivewage increases One driver, Judy Larocque had herwages increased to $7 28 per hour on her anniversarydate The Alpine drivers are guaranteed 30 hours aweek On the occasions of field trips, these assignmentsare in addition to the guaranteed 30 hours a week Nackmakes the field trip assignments without any consultationwith Ryderg DisciplineIn its contract negotiations with the Union concerningthe San Diego employees Ryder proposed certain disciplme policies which Helm testified were comparable tothose in effect at Alpine He testified that Ryder maintamed the right to terminate Alpine drivers for dishonesty theft or misappropriation of company propertyproven immoral or indecent conduct intentional unauthonzed use of company vehicles, two consecutive unreported unexcused absences in a 9 month period failureto stop at all railroad crossings as required by law, reporting to work under the influence of an intoxicant nar" Nack also referred an applicant named Linda Sibley to the sameRyder dnver trainer and she also became a driver at Alpine but therewas no evidence concerning the hiring processes or who determined tohire this applicant There is no evidence she was hired because she wasreferred by Nack Nack also referred an individual seeking a substitutedrivers job to Ryder This applicant David Ward did not testify and it isnot a matter of record if he was ever hired by Ryder Accordingly I cannot draw any conclusions that Ryder has granted Neck the right to hireemployees or otherwise bypass the standard application process for newhiresisDistrict drivers were paid about $5 75 per hour when theywere employees of Paul s Linecolic or drug or refusal to take any blood drug or alcohol test as required by the Company pursuant to theRyder Student Transportation Services OperationsManual intentionally carrying an unauthorized passenger knowingly punching another employee s timecardverbal and physical abuse to students, failure to check inand around each bus seat after entering the parking lot toensure that all passengers have left the bus solicitingwork of a character performed by the Company for anyperson persons or organization other than the Company failure to comply with the Company s stated policiesregarding preventable accidents chargeable accidents,and motor vehicle standardThe District notifies Ryder if there is an accident involvmg one of their buses Nack does not inform Ryderif the bus is not owned by Ryder Ryder has discussedwith Nack the forms to be used in the event there is anaccident involving one of their buses The HighwayPatrol usually determines if the driver should be disciplmed Nack did have occasion to discipline a driveronce concerning an accident The driver was VickiGoldstein and according to Nack Ryder was not consulted before Nack disciplined her The General Counselplaced in evidence several communications sent byRyder supervisors concerning Goldstein s accidentwhich suggested driver retraining on one missive toGoldstein a disciplinary notice and a note dated February 5 1988 stating Requested Kandi [Nack] removeVickie from routes medical problem operation on eyesNack admitted that Stimpson, a Ryder supervisor wouldmake suggestions concerning particular drivers on occasion such as his suggestions about GoldsteinBased on these communications I conclude that Goldstein was disciplined with Ryder s knowledge and acquiescence at the least Nack admitted Ryder made the ultimate decision to permanently suspend Goldstein aftershe and Stimpson consulted on two occasionsRyder also retains the right to discipline Alpine dnvers for 16 failure to notify management at least 1 hourprior to beginning of scheduled work assignment if theemployee is going to be absent from that work assignment, failure to observe stated safety, sanitation, or disciplinary policies laws and regulations of the state andschool district deviation from assigned routes unless approved by management or due to emergency situations,failure to properly complete all required paperworkloafing wasting time, loitering excessive visiting sleepmg on the job fighting disorderly conduct or improperuse of two way radios causing a chargeable accident,use of tobacco when driving a schoolbus or on schoolproperty eating or drinking while operating a schoolbus,excessive absences, use of profane or indecent languagefueling a bus while occupied by passengers or whilemotor is running soliciting gifts and/or favors from customers failure to take proper care of buses as previouslyinstructed failure to clean inside of buses failure to perform requisite safety inspections and inspections fordamage or equipment failure excessive tardiness etc"These matters are also contained in the Company s proposals to theUnion for inclusion in the collective bargaining agreement for the SanDiego drivers RYDER STUDENT TRANSPORTATION381Most of these infractions have not occurred at AlpineNack does reprimand Alpine drivers for routine infrac-tions, such as tardiness or failure to properly clean or in-spect their buses Nack has issued one or more warningletters to Alpine drivers without consulting RespondentOne such letter was issued to Eileen Ward who had firstbeen given several verbal warnings concerning her fail-ures to keep her bus clean Nack requires Alpine driversto clean the outside of their assigned buses, unlike SanDiegoAccording to Helm, Knack has limited authority todiscipline Alpine drivers For example, she may be in-volved in the investigation of an accident or violation ofcompany policy, but she alone could not determinewhat, if any, disciplinary action would be taken If Nackis involved in establishing whether disciplinary actionwould be taken against an employee, she would make arecommendation and Ryder would act upon that recom-mendation She never demanded a driver's termination,only removal from the District Ryder can retain thatdriver's services elsewhere Any actual terminations ofemployment are the responsibility of Ryder personnel,not Nack For example, she would not notify any of theRyder departments that an employee had been terminat-ed, or ensure that all funds are paid prior to terminationNack would not be involved in any reemployment deci-sion under Procedure 7 23 of the Company's policy, butshe does have a "say" regarding who works for the Dis-trictNack had occasion to "sternly" request the removal ofa driver named Claire Neighbor Nack observed Neigh-bor engaging in unacceptable behavior, including han-dling another drivers' purse, cursing in front of studentsresulting in a parental complaint, and other objectionalconduct Nack informed the District's business manager,Rob Turner, of Neighbor's behavior and Turner tele-phoned Ryder to request Neighbor's immediate removaland replacement Turner followed the telephone callwith a written request Ryder acquiesced to these re-quests and immediately terminated Neighbor Nack in-formed Neighbor of his dischargeNack also requested Ryder to remove a driver namedKen Brown from Alpine, and Ryder complied Nackwrote Brown a letter informing him of his terminationon November 16, 1987 Nack testified she wrote theletter without checking with Ryder, however, the recordis not clear if the letter was written before Nack commu-nicated with Ryder requesting Brown's removal fromAlpine or about writing the letter Nack never disputedHelm's testimony that the District, including Nack, couldask Ryder to remove a driver from Alpine but theycould not terminate any Ryder employee, that was solelyRespondent's provinceFor example, Ryder Manager Virgil Stimpson termi-nated Alpine driver Mark Palmer for his involvement ina verbal altercation, even though Nack recommendedthat Palmer not be fired 17 The other disputant, Lobbes," According to NackA He was terminated by Mr StimpsonQ And prior to that termination, was there any discussion be-tween you and Mr Stimpson with regard to the termination?A Yes, there waswas also removed from Alpine, but he was not terminat-ed He continued to work for Ryder, he was assigned towork out of San Diego Ken Brown was suspended fromdriving at Alpine and Ryder had the nght to use himelsewhere in the Ryder system during this suspensionNack admitted it was ultimately Ryder's decision whowill be employedAs noted above, in the event of an accident, Nackwould inform Respondent if a Ryder bus was involvedShe would not necessarily inform Respondent if a Dis-trict owned bus was the vehicle involved in the accidentThe Ryder forms are completed when Ryder buses areinvolved in an accident All school bus accidents are re-ferred to the California Highway Patrol, which decidesif the driver should be disciplined Determination ofwhether the driver should receive internal disciplinewould be based on Nack's recommendation and any in-vestigation Respondent's supervisors chose to conductinto the matterNack has written directives to employees without con-sulting Ryder For example, Nack wrote a memo toEileen Ward concerning bus maintenance and cleaningon March 23, 1988 The memorandum did not referenceor threaten any discipline for failure to comply with thedirective 18 A copy of the memorandum was sent toRyder Prior to issuing the memorandum, Nack had sev-eral conversations with Ward concerning her duty tokeep the bus clean inside and out She never consultedwith Ryder before giving these instructions to WardQAnd what did you tell Mr Stimpson?A I told him, under the circumstances, that i felt It really wasn'tcalled for, that neither driver was on the clock at the time, theywere on their own time, they•the problem had not occurred infront of any students It was on district property but It was in theparking lot areaQAnd what did Mr Sumpson respond to you?A He felt that more action should be taken(Pause))QAnd did you make any determination with respect to whetherthe district should challenge the retention of Mr Palmer in the dm-tnct?A We discussed•I discussed with Mark the possibility of chal-lenging, and he advised me that he was not planning on coming backin September anywayQAnd, as a result of that conversation, what, if any, action didyou take with respect to Mr Stimpson s decision to terminate hisservices?A I just voiced my opinionThere is no clear claim or other convincing evidence that Nack couldoverride Stimpson's decision The contractors good will may always becalled on, but such action does not indicate any lack of power to effec-tively negotiate terms and conditions of employment regarding basis fortermination18 The memorandum reads as followsIt is the driver's responsibility to keep the bus clean, exterior aswell as interior I was embarrassed when #5-86 was picked up, anda comment was made about the filthy exterior#5-86 has a massive leak in the rear end This is a very obviousleak that has been going on for some time, yet I don't see a report ofthis on the Daily Drivers Vehicle Condition Reports Why? Oil hadformed a puddle at #5-86's parking site, and the left rear wheelswere also coated with 90-weight oil and dirt Besides being abusiveto the equipment, this is a safety hazard with the rear breaks nowsoaked in oilI expect a closer and more thorough daily inspection done by youdaily? Please remember your responsibility 382DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRyder never informed her she should not so instructAlpine driversIf an employee is involved in an altercation or is oth-erwise deemed in need of discipline, Nack might contactRyder supervisors Helm or Londa She would alsoinform Ryder that she felt a particular employee wouldnot work out at Alpine The decision of whether thedriver was terminated or transferred to another Ryderlocation would be Ryder's The Company would howev-er, remove the driver from AlpineNack is the on-site individual that informs employeestheir buses are not cleaned in the requisite manner Shealso is the on-site person who insures the drivers proper-ly maintain their buses, including a daily vehicle inspec-tion sheet 19 Nack routinely advises the drivers whenthey fall to meet her requirements, which could be calleda verbal warning These actions are not investigated oroverseen by Respondent unless Nack requests specificaction such as removal of the driver Nack could removethe driver from one route and assign them another, lessdesireable route, without consulting Ryder The evidencedoes not clearly establish that Nack must or does strictlyadhere to Respondent's disciplinary policyAnother driver, Jack Sutton, referred to as the leaddriver, reviews these sheets and performs any mainte-nance or repairs he can He then gives the sheets toNack Sutton is a Ryder employee, Sutton also maintainsthe interiors of the Distnct owned buses as well as per-forming minor routine maintenance on the buses such asreplacing light bulbs Ryder replaces its own light bulbsand performs the other minor repairs on its own buses,Sutton, a Ryder employee, performs on the Districtowned buses Both District and Ryder buses are kept onDistrict propertyAs previously indicated some of the buses are ownedby the District, and others are owned by Ryder Ryderemployees drive the buses owned by the District Rydermaintains the buses it owns The District owned busesare maintained by Big H Fleet Service, Inc Ryder main-tains the buses it owns, including mechanical malfunc-tions If a Ryder bus breaks down, Ryder is called, andeither sends a mechanic or a replacement busRegardless of ownership, the drivers are required tocheck the fluid levels and breaks and report any mechan-ical problems They are required to wash their assignedbuses inside and out The drivers are also responsibleunder District policy, for maintaining student disciplineon their assigned buses, and have a bus ticket procedure19 form used by the drivers for the vehicle inspection is theDriver Vehicle Inspection Report, which is a daily defect sheet It isused for both District and Ryder owned vehicles Sutton picks up thesheets daily to determine if he can effect the repairs He then brings thesheets to Nack who determines if any major repairs are required If amajor repair of a Ryder vehicle is required she calls Ryder, and if ills anAlpine bus, she calls Big H Fleet ServiceThe District also has a maintenance form It has used for the past 2years, without seeking Ryder s approval The District uses another defectslip for the Ryder owned buses only, which are given to RyderThe drivers also maintain a record of mileage and gas and oil consump-tion These records are kept by the District They have been used sinceat least 1974 Nack insures the drivers complete the necessary forms and.advises the drivers if they are failing to properly complete them Shedoes not consult with Ryder before she advises a driver they failed tocomplete a portion of a formthat is initiated by the driver and involves Nack and theschool principals, and even the school board when neces-saryThe District's policy concerning the issuance ofschoolbus tickets is distributed to parents The first sec-tion of the policy reiterates the state laws relating topupil transportation, including the authority of thedriver, and guidelines for issuance of a ticket for studentmisbehavior Nack reviews the policy with the driversprior to the start of each school year This review isdone without first seeking approval from Ryder She hasnever shown Ryder the document The drivers usuallyissue the tickets for student misconduct without consulta-tion with Nack or any Ryder official The ticket is pro-duced by the District without consultation with RyderThe District also gives students good riding awardsThe recipients are selected by the drivers Ryder is notconsulted concerning the issuance of these awards, theyare dispensed according to District policy Similarly, theDistrict gives students "Awards of Merit," which thedrivers give students they select The award requiresNack's signature Ryder is not consulted before an awardis madeThe drivers are given a school calendar, which is adocument prepared by the district San Diego driversalso get the appropriate school calendar Nack does notconsult with Ryder before giving the drivers the calen-darThe District also is Involved in the transportation ofhandicapped students At times, the school nurse willgive special instructions concerning the transportationneeds of a particular student These instructions are notfirst given to Ryderh Other supervisory dutiesRobert Londa is one of Respondent's contract manag-ers20 and he deals with the drivers at Alpine for "crisesintervention" Helm further described the supervisory sit-uation as followsThe day-to-day•the assignment on the routesand the day-to-day operations are handled by Kandias transportation director at Alpine, but if a prob-lem arises, if the district has, for instance, a problemwith a driver and wants or needs that driver reas-2• Londa, contract manager for the San Diego area, including SanDiego Unified School District and National City School District andthree private schools, described his duties as followsA I have to see to It that the buses and drivers are maintained andrun on a daily basis, that the routes are run daily, the drivers are ontime to work and appear, that the contractual agreements are metand schedules met and that all policies and procedures, as they applyto the San Diego lot, are maintainedQAnd do you perform those same responsibilities with respect toRyder s contract with the Alpine district'A NoQAnd who handles those responsibilities with respect to theAlpine chstnct9A Kanch NackLonda also testified that Nack hires the Alpine drivers This testimony isnot credited based on demeanor Londa patently attempted to tailor histestimony to present It in a light most favorable to Respondent's case Ialso note that his claim was directly refuted by Nack and Helm RYDER STUDENT TRANSPORTATION383signed, they would then call Bob or write Bob, andhe would intervene that timeQIn attempt to work out some sort of resolu-tion9A Either that or•yes, reassign another driver,make another driver available, reassign that individ-ual to-Nack would advise Londa there is a problem at AlpineRyder and the Distnct transmit information and forms toeach other on a weekly basis Nack stated she communi-cated verbally with Londa, Stimpson or Stimpson's re-placement probably less than once a month She commu-nicates with the San Diego office about twice a week torequest substitute drivers Many of the policies Nack fol-lows at Alpine are mandated by state lawsNack serves as dispatcher for the Alpine drivers If anemployee is going to be absent or tardy, they contactNack Ryder does not have a supervisor at Alpine toinsure all the forms are completed in a timely manner,Nack handles that duty She also assigns the Alpine driv-ers their routes, and work schedules,2' including settingthe bus routes She also can alter routes and schedules ascircumstances warrant Nack performs these functionswithout consulting Ryder If an employee at Alpinefailed to call in to inform Nack they would be absent ortardy, she would notify Bob Londa, Ryder's contractmanager, and progressive discipline could be institutedLonda has instituted attendance and sign-in policies inSan Diego which were distributed to the San Diegodrivers, not the Alpine drivers Londa did not clearlydisclaim any right to impose such policies at Alpine, orat least the right to consultation about them Londa hasexercised very little close supervision of the Alpine driv-ers Alpine has, however, instituted a sign-in and sign-outprocedure similar to that used in San Diego at Respond-ent's requestNack does not do all of the dispatching, she drives abus in the afternoon, in the morning from 6 to 7 30 a mshe generally is not in the yard, all the drivers reportwithin this time period Judy LaRocque, a Ryder em-ployee working at Alpine, gets to the yard at 6 a m andperforms some of the dispatching duties for 10 to 15 min-utes, which includes monitoring telephone calls in theevent there is a missing student On a regular basis, JackSutton is in charge when Nack is not in the yardSutton is generally responsible during this time "to seethe operation runs smoothly" According to NackQAnd what type of tasks does he perform inseeing that the operation runs smoothly9A Referring to the mormng9QYes, ma'amA In the morning he makes certain that all of thebuses start If they don't start, he tries to decide ifit's something that•if it's the battery, he willcharge the battery If it's something further thanthat, he'll contact one of the trucks to come in andsee if we can get the vehicle running21 Nack performed the same dunes when she was an employee ofPaul s LineHe'll assign a spare bus if a bus isn't able to begotten road-readyQ Okay, and there was some testimony about•ifyou're not there, Jack would be responsible formeeting with the substitute drivers who might besent up from San DiegoWith respect to the route to which that substitutedriver is assigned, who determines that'A It depends on which driver is absent for theday That would determine where a substitutewould be placedOn occasion Sutton would change assignmentsAccording to Nack, Ryder does not have any author-ity to require the District to use a particular driver on aparticular route Nack makes the assignments based onthe driver's disposition and qualifications She maintainsa seniority list22 for Alpine drivers only She uses the listsolely for assigning field trips Alpine drivers arrange ab-sences with Nack including days off and medical ap-pointments Nack approves and disapproves vacation re-quests without consulting with Respondent In sum,Nack performs the day-to-day supervisory duties de-scribed in Respondent's Operations Manual in manyarea's of first line supervisionNack does maintain the Alpine employees driver train-ing records, but all other personnel records are kept byRyder and Ryder deals with all employee requests toreview these records Nack also posts notices and direc-tives on two bulletin boards located in the Alpine driversroom, as she did when Nack was an employee of Paul'sLine One of these bulletin boards was called "Mother'sBoard" by the drivers, with mother referring to NackNack named one board "Kandi-Grams" and the other"Captains Corner", both referring to herself Accordingto LaRocque, postings related to day-to-day operations,including job opportunities Also posted were informa-tional notices such as a driver missing stop times or anyother problems Nack determined to call to the attentionof the drivers Some matters posted related to generaldriver interest, such as potluck noticesNack testified without refutation that she posts noticesrelating to medical histories of different students, routechanges, bus changes, and numerous other notices con-22 Londa maintains seniority lists for San Diego drivers These listswere prepared shortly before the Instant trial There was a list that appar-ently named both San Diego and Alpine drivers, but that was supplantedby these recently prepared lists The recency of their preparation leadsme to find that they are not probative of any issue under consideration inthis proceedingJudy Thompson testified that during the organizing campaign, a Ryderofficial, Milton Hauser, came to Alpine and met with the drivers Duringthis meeting he mentioned there was a seniority list and seniority wouldbe used by the Company This testimony was unrefuted Based on de-meanor, which appeared straightforward, I credit Thompson s testimonyFurther, Helm admitted Ryder maintained a semonty list for route bid-ding and assignment of charters, he did not know if the list includedAlpine driversHowever, there is no evidence concerning when such a list was pre-pared It could have been compiled at a time when Respondent believedthe Alpine drivers were properly included in the unit and did not ques-tion whether the Board should assert jurisdiction I conclude maintenanceof a seniority list including both Alpine and San Diego drivers is not pro-bative of any issue 384DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcermng the operation This includes notices to all driversconcerning cleaning the buses In general, Nack testifiedthat her managerial duties have not changed since theRyder contract with the DistrictOn occasion, Ryder has posted items on one or bothbulletin boards Most of these postings, according toLaRocque, dealt with "union stuff I don't pay thatmuch attention to the bulletin board" At one timeRyder posted a notice relating to life insurancei TrainingNack provides all of the in-service training for Alpinedrivers She is a state certified instructor The state lawsrequire a specified amount and type of training for allschoolbus drivers 23 Also, the drivers must complete cer-tain training routines to upgrade their licenses in order todrive larger buses which carry more children Nack doesthis training for all Alpine driversNack schedules and performs all training of the Alpinedrivers without consulting Ryder She also schedules up-grade training without consulting Ryder, including se-lecting those employees who will receive upgrade train-ing When Nack schedules training sessions, attendanceby the Alpine drivers is mandatory per her instructionsNack sends Ryder proof of training, about once a monthShe maintains those records of training required by theStateNack also requires the drivers to attend some of thefour yearly "school improvement days" (SIP) dependingon the subject matter of the seminars, without consultingRyder She requires, without consultation with Ryder,the Alpine drivers to attend CASTRO (California Asso-ciation of School Transportation Officials) workshops 24To her knowledge, the Alpine drivers do not attendtraining sessions at Ryder's San Diego facility In deter-mining training, she considers the suggestions made bydrivers and attempts to schedule training around thedrivers' schedulesNack would have no objection if Ryder wanted to ini-tiate a training program which exceeded that she hasadopted She would have to refer the issue to the Dis-tnct if such additional training also engendered addition-al costs Turner testified that if such additional training isdeemed a change in the contract necessitating schoolboard approval it could be negotiated, subject to suchapproval However, he was not certain it was a changeneeding school board approval In that event, he couldapprove the change23 To be certified as a schoolbus driver in California, the driver mustparticipate in a minimum of 20 hours of classroom training including firstaid, vehicle code provisions, and safety procedures and 20 hours ofbehind-the-wheel training Then the drivers must pass a written test con-ducted by the California Highway Patrol The dnver must also have acurrent first aid card or take a first aid test The driver must also partici-pate in 10 hours annually of in-service training to keep their certificatescurrent Nock has been qualified since 1982 to tram drivers both in theclassroom and behind the wheel24 Londa also requires the San Diego drivers to attend SIP andCASTRO meetings This was not shown to be an unusual requirementIV ANALYSIS AND CONCLUSIONSAs previously noted, the issue is whether Ryder re-tained sufficient control over the employment conditionsof its employees to enable it to engage in "effective" or"meaningful" bargaining with a labor organization Na-tional Transportation Service, supra, 240 NLRB 565 Res-Care, Inc , supra, 280 NLRB 670 (1986) The scope anddegree of control exercised by the entity exempted bySection 2(2) of the Act must be examined in making thisdetermination, including primary economic terms andconditions of employment In Res-Care, id at 674, theBoard agreed with those circuit court decisions finding acore group of "basic bargaining subjects" If an employ-er retains control over these subjects, meaningful bar-gaining is possible Citing Jefferson County CommunityCenter v NLRB, 732 F 2d 122, 127 (10th Cir 1984),R W Harmon qi Sons, Inc v NLRB, 664 F 2d 248, 251(10th Cir 1981)Conversely, therefore, if the employer does nothave ultimate authority over these subjects, wewould find that meaningful bargaining is precludedWithout denigrating the importance of other per-sonnel-related issues, we hold that if an employerdoes not have the final say on the entire package ofemployee compensation, i e, wages and fringe bene-fits, meaningful bargaining is not possible Inour view the ability of an employer to have thefinal, practical say regarding wages and benefits,and the union's practical ability to affect the em-ployer's decision by resort to economic action isfundamentalThe Board further defined "effective" and "meaning-ful" bargaining in Community Transit Services, 290NLRB 1167, 1169 fns 4, 5 (1988), as followsAlthough Res-Care held that wages and benefitsare the primary elements which must be examinedin the employer-exempt entity relationship, Res-Care recognized the importance of evaluating thecontrols exercised by the exempt entity and the em-ployer in other personnel related areas, i e disci-pline, hiring, and grievances, in order to determinewhether meaningful bargaining is possible [Citationomitted ]In Res-Care, supra, the Board at one point statedthat if an employer does not have the final say onthe entire package of employee compensation, i ewages and benefits, meaningful bargaining is notpossible [Citation omitted ] Viewed in isolation, thisstatement could arguably stand for the propositionthat the employer must retain control over each ofthe economic aspects of its labor relations if mean-ingful bargaining is to be possible However, thisstatement, read in the context of the decision,merely stresses the Board's position that in order toensure meaningful bargaining the employer must ex-ercise control over economic terms and conditionsof employment, rather than control over solely non-economic terms RYDER STUDENT TRANSPORTATION385Respondent contends that the agreement between theDistrict and Ryder so limits its control over terms andconditions of employment that it is prevented from exer-cising the requisite ability to bargain effectively with theUnion 25 Conversely, counsel for the General Counselargues Ryder retains sufficient control over essentialterms and conditions of employment of its Alpine em-ployees to enable it to engage in meaningful bargainingwith the UnionI find that the facts present a close case The Districtset some limits and controls upon Ryder in the contract,even though one term of the agreement provides thatRyder is an independent contractor The issue is whetherRespondent has sufficient control over economic andother terms and conditions to engage in meaningful bar-gaining To make this determination the scope anddegree of control exercised by both Respondent and theDistrict over labor relations must be examined TrailwaysCommuter Transit, 284 NLRB 935 (1987), DynaelectronCorp, 286 NLRB 302 (1987)In negotiating the contract with the District, Ryderagreed to a wage range for minimum and maximumrates Respondent retains the right to set initial wageswithin that range The contract also limits the annual in-creases the drivers receive to "the same rate of the CPIfor All Urban Consumers or a maximum of five (5) per-cent over the existing rate of pay" The District alsoagreed to reimburse the Employer for up to eight substi-tute drivers for actual wages, not to exceed $8 per hourThe District agreed to reimburse Ryder for the actualcosts of workers' compensation insurance, unemploymentinsurance, and FICA for the substitute drivers, butRyder must pay for this insurance for the regular driv-ers I therefore conclude that Ryder is specifically limit-ed by the contract in its employee compensation expend-itures See Res-Care, supraBenefit levels are also somewhat restricted by the con-tract While Ryder has unrestrained authority to grantbenefits that do not increase the exempt entities expendi-tures, Ryder specifically recognized the need to acquireDistrict authorization to add or increase those benefitswhich result in increased expenditures by the District aswas the case with the employee bonus plan CompareLong Stretch Youth Home, 280 NLRB 678, 681 In 12(1986) While the District did approve one increase inbenefits without school board approval, consent from theDistrict was a recognized prerequisite to implementationof the bonus plan Like the situation in Res-Care, Re-spondent is subjected to specific controls by the exemptentity over wage and benefit levelsRespondent is also limited in granting such benefits asvacations, funeral and sick leave, and other fringe bene-fits, without first acquiring approval from the exempt25 As was the case in Res-Care, supra at 673 fns 12, 14, Respondentargues that the Board should not assert jurisdiction because the exemptentity was a joint employer The Board rejected that analysis, referringto ARA Services, 221 NLRB 64 fn 7, 65 fn 11 (1975), statingAlthough the Board concluded that the employer shared thestatutory exemption of the county because the county was a jointemployer of the employer s employees, we do not rely on theBoard s joint employer analysis We do not require a finding that theexempt entity is a joint employer in order to withhold the assertionof jurisdictionentity Respondent's negotiations with the Union aretherefore limited concerning wages and other core issueswithin the meaning of Res-Care Respondent arguablycould increase wages and benefits without approval ofthe District, but would not be able to pass on the costs,the contract does not permit Respondent to recover suchcosts However, such action would not be economicallysound and it is unlikely Ryder would assume the positionin negotiations that it would bargain about matters it isnot assured of being recompensed for after committingto such increases Thus, any ability to bargain aboutthese matters is more hypothetical than realAccordingly, it does not appear that Respondent couldimplement any wages or benefits that increase the costsof the exempt entity without the approval of the DistrictThe ability of Respondent to implement any wage orbenefit proposals agreed upon during negotiations is notsolely within its discretion The District set the wagerange and limited the benefit level There was no mecha-nism in the contract that protected Respondent from ex-ceeding the levels set in the contract by providing for re-imbursement by the District if collective bargaining re-sulted in Ryder exceeding the contract's limits This lackof unlimited discretion or ability to shift some if not allof the cost for wages and benefits, lead me to concludethat Respondent does not have sufficient authority overcompensation and benefits to engage in meaningful bar-gaining about them with the Union Res-Care, Inc ,supra Compare Firefighters, 292 NLRB 1025 (1989)Respondent agreed to accept the full responsibility ofassuring the quality of its personnel and insuring theymeet stated criteria Ryder contracted to bear the unfet-tered authority, responsibility, and liability for hiring anddischarging all drivers Unquestionably, the Districtcould and would request particular drivers be disciplinedfrom suspension to discharge However the contractdoes not give the exempt entity the right to impose disci-pline upon a driver, and it's requests are limited to ex-cluding a driver from providing service under the con-tract, not termination from Respondent's employ I findthe record fails to establish the exempt entity can hireand/or fire employees In fact, Respondent chose to firePalmer, an employee Nack recommended be retainedFurther, Respondent imposed requirements for appli-cants, such as passing a drug test and written examina-tion, which exceeded those previously prescribed by theDistrict Rustman Bus Go, 282 NLRB 152 (1986), Dynae-lectron Corp, supra, Trailways Commuter Transit, supraI conclude control over discipline is vested in Re-spondent This control is somewhat dissipated by thegranting to Nack the day-to-day supervisory duties overthe drivers Nack gives what amounts to verbal warningsto drivers and Respondent does not get involved in disci-plinary matters until advised by Nack of the need foraction Once advised by Nack of the need for discipline,there was no clearly established routine whereby Re-spondent engaged in an independent investigation beforetaking action There was no directive or other evidenceestablishing that Nack was required to follow Respond-ent's disciplinary policy, on the contrary, Nack was not 386DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDeven given a copy of the manual so she did not knowsome if not most of these policiesRespondent has conferred upon the District, throughNack, the authority for the day-to-day supervision of theAlpine drivers The contract gives the District completecontrol over routing and dispatching, including the hoursof operation which incorporates a minimum guaranteed6-hour workday As noted above, Nack informs the driv-ers of their schedules and routes, as provided in theagreement, as well as informing them of their routineduties, such as cleaning obligations, standards of dressand conduct, special student needs, training require-ments, both state required as well as additional trainingNack deems necessary or desired such as upgrading driv-ers certifications to larger buses, which SIP days thedrivers will attend, which forms to use for maintenanceand safety checks, what, if any, information the driversreceive concerning operations, which drivers are as-signed particular routes, driver assignments for fieldtrips, establishment of absenteeism and tardiness rules,granting time off for vacations or illnesses, and, most ifnot all other day to-day supervisory duties, excludinghiring and discipline, as discussed aboveI find these duties exceed those normally required bythe nature of schoolbus transportation and meeting thetime and route requirements of a client The provisionsin the Drivers Handbook, which are generally appliednationwide, and which have not been furnished to Nack,are insufficient in these circumstances to permit a findingthat Respondent engages in the daily on-site supervisionof the Alpine drivers There is no evidence that anyRyder supervisors regularly visit Alpine or closely super-vise these drivers On the contrary, the record establishesthat Respondent only gets involved in the Alpine oper-ation when informed of an emergency or is requested byNack I conclude that Nack's operational control exceedsmere monitoring of contract compliance Nack is theperson who monitors the drivers' performance at AlpineRespondent's supervision is only distant and generallyexercised only upon request, impairing its ability toengage in meaningful bargaining on this subject Com-pare Robinson Bus Service, 292 NLRB 70 (1988), andDynaelectron Corp, supraIn this case, I find that the above-described facts estab-lish that the exempt entity has sufficient control over theAlpine drivers on a day-to-day basis that the Employer,Ryder, does not possess sufficient control over employ-ment conditions to enable it to engage in meaningful col-lective bargaining with a labor organization I concludethat it would not effectuate the purposes and policies ofthe Act to assert jurisdictionOn the above findings and conclusions, and on theentire record in the case, I make the followingCONCLUSIONS OF LAW1 Ryder Student Transportation, Inc , is an employerengaged in commerce and activities affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct2 The facts in this case warrant the Board to declineto assert jurisdiction over Respondent as Employer ofdrivers for the Alpine Union School District 26[Recommended Order omitted from publication ]26 If the Board adopts this conclusion of law or if no exceptions arefiled, I find It appropriate to remand the case to the Regional Directorfor withdrawal of the complaint